Exhibit 10.(a)

    Philip McAndrews Managing  FINANCIAL SERVICES FOR    Director  THE GREATER
GOOD.    Real Estate Equities      Head of Portfolio Management Tel:     
212-916-6023      Fax: 212-916-4527      pmcandrews@tiaa-cref.org               
February 22, 2006
             


Real Estate Research Corporation
980 N. Michigan Avenue
Suite 111 0
Chicago, Illinois 60611


Attention: Mr. Kenneth P. Riggs, Jr.

Re:    Teachers Insurance and Annuity      Association of America      Real
Estate Separate Account;      ERISA Independent Fiduciary 


Dear Ken:

     This letter sets forth the terms and conditions under which Teachers
Insurance and Annuity Association of America (the “Company”) offers to appoint
Real Estate Research Corporation (“RERC”) to serve as the Independent Fiduciary,
as defined below, under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) for its real estate pooled separate account (the “Account”).
The Account is designed primarily for investment by participants in retirement
plans qualified under § 401(a) and § 403(a) of the Internal Revenue Code of
1986, as amended, (“Code”), Code § 403(b) plans, and certain individual
retirement annuities under § 408 of the Code.

 

1. Background  

     On October 17, 1996 the Company was granted a prohibited transaction
exemption (“PTE”) from the Department of Labor (“DOL”), PTE 96-76, Exemption
Application No.D-09915, 61 Fed. Reg. 54229 (1996). PTE 96-76 provides an
exemption from certain potential prohibited transactions under § 406 of ERISA
and § 4975 of the Code with respect to certain transactions or classes of
transactions involving the Account. Among other features, the Account offers a
stand-by liquidity mechanism under which units of interest in the Account
(“Units”) may be purchased or sold by the Company. PTE 96-76 contemplates that
various aspects of the Account’s operation will be subject to the oversight of
an Independent Fiduciary (“Independent Fiduciary”) which will be a business
organization with substantial real estate investment experience and which will
be familiar with the responsibilities of a fiduci ary with respect to benefit

 

 

63

--------------------------------------------------------------------------------



    plans under ERISA. The Independent Fiduciary will act for the exclusive
benefit of the      plans and plan participants who elect to participate in the
Account.             Included in PTE 96-76, Section III (e), 61 Fed. Reg.
54230-54231, are descriptions      of the responsibilities of the Independent
Fiduciary. The valuation procedures and rules      for the Account are described
in Exhibit A to this Agreement and in the proposed PTE,      61 Fed. Reg. 15128,
pgs. 15134-15136 (1996).   
2.
    Compensation             Compensation for services rendered by pursuant to
this Agreement shall be paid      from the Account in the amounts and in
accordance with the terms and conditions set      forth in Schedule 1 attached
hereto.   
3.
    Duties and Responsibilities of the Company             The Company is an
investment manager, as defined in Section 3(38) of ERISA,      with respect to
the Account, and shall be primarily responsible, as a fiduciary under     
ERISA, for all aspects of the establishment and administration of the Account.
The      Company alone shall be responsible for making determinations with
respect to the      acquisition and disposition of properties by the Account and
for all other aspects of the      investment of Account assets, subject to the
duties and responsibilities of specifically set      forth in PTE 96-76 and
paragraph 4 hereof.   
4.
    Duties and Responsibilities of Independent Fiduciary        A.    The
Independent Fiduciary’s duties and responsibilities under this Agreement       
  shall be those set forth in PTE 96-76 and as described below:           
(1)
    The Independent Fiduciary will review and approve the valuation of the     
        Account and of the properties held in the Account as outlined in the   
          proposed PTE, 61 Fed. Reg. 15128, pgs. 15134-15136 and as more       
      specifically described in Valuation Procedures and Rules which have been 
            adopted for the Account by the Company and which shall be subject to
the              approval of. (A copy of the current draft of the valuation
procedures and              rules for the Account is attached as Exhibit A.)   
       
(2)
    The Independent Fiduciary will approve the appointment of all             
independent appraisers retained by the Company to perform periodic             
valuations of Account properties. For this purpose, the Company will           
  forward to information provided to the Company with respect to the           
  background, education and experience of each such independent             
appraiser.           
(3)
    The Independent Fiduciary may require an appraisal in addition to those     
        conducted by an independent appraiser appointed as provided in clause 


64

--------------------------------------------------------------------------------



  (2) above, when it believes that the characteristics of a particular property
have changed materially or with respect to any property where it deems an
additional appraisal to be necessary or appropriate in order to assure a correct
Account valuation. The Independent Fiduciary will perform such reviews of
Account properties as it may determine to be necessary or desirable in
establishing the necessity of such additional appraisals. The Independent
Fiduciary shall have the authority to designate independent appraisers to be
hired by the Company to perform any such additional appraisals, but the Company
hereby reserves the right to disapprove any such selection. Accordingly, the
Independent Fiduciary shall notify the Company at least fourteen (14) days prior
to the anticipated hiring of any appraiser not previously approved by the
Company. Any such appraiser will be deemed approved by the Company if the
Company fails to object within fourteen (14) days of receipt of the aforesaid
notice and the Company will, thereupon, hire such appraiser. The Company may in
its sole discretion withdraw its approval of an appraiser at any time prior to
hiring such appraiser for future appraisals by giving a notice of withdrawal of
its approval.   (4)      The Independent Fiduciary shall review purchases and
sales of Units, as defined in PTE 96-76, Section IV(P), 61 Fed. Reg. 54233, by
Account participants and the Company to assure that correct Account values are
applied. With respect to the foregoing, the Independent Fiduciary may rely upon
the truth, completeness and correctness of information provided to it by the
Company or by the independent auditor designated by the Company with respect to
the Account.   (5)      If required under PTE 96-76, the Independent Fiduciary
will determine with the Company the appropriate “Trigger Point” as defined in
PTE 96- 76, Section IV(o), 61 Fed. Reg. 54233, relating to the level of the
Company’s ongoing ownership of Liquidity Units in the Account, as defined in PTE
9676, Section IV(g), 61 Fed. Reg. 54232, and the manner in which any reduction
of the Company’s participation in excess of such Trigger Point is to be effected
as contemplated under the PTE. If the Independent Fiduciary believes that asset
sales are desirable in order to reduce the Company’s ownership of Units in the
Account, will participate in the planning of any such program of sales,
including the selection of the properties to be sold and the guidelines to be
followed in making such sales.   (6)      In the event of the termination of the
Account as described in PTE 96-76, Section III(e)(10) and (11), 61 Fed. Reg.
54231, the Independent Fiduciary will approve the sale of Account properties and
supervise Account operation during the “Wind Down” period (as defined in PTE
96-76, Section IV(q), 61 Fed. Reg. 54233). Such period will commence with the  

65

--------------------------------------------------------------------------------



    Company’s notice to Account participants of its termination of the Account
and will end on the date that no Units are held by any Participant (and, if
applicable, Participating Plans), as defined in PTE 96-76 (see Section III(c),
61 Fed. Reg. 54229 and IV(h), 61 fed. Reg. 54232, respectively).         (7)   
  The Independent Fiduciary will review and approve the investment guidelines
established by the Company for the Account and will monitor the conformity of
all property acquisitions and sales with the requirements of such guidelines.  
  (8)      With respect to any other transaction or matter involving the Account
that is submitted to the Independent Fiduciary by the Company, will review said
transaction or matter in order to determine whether it is fair to the Account
and in the Account’s best interests.   B.      In the event that the Company or
the DOL or any other governmental agency requires or requests the Independent
Fiduciary to perform additional functions reasonably related to the type of
review described herein, or to undertake duties with respect to the Account
beyond those specifically enumerated herein, these additional duties and
functions shall be deemed to be included among the duties of under this
Agreement, provided that:     (1)      The Company requests the Independent
Fiduciary to perform such activity in writing; and     (2)      The Independent
Fiduciary and the Company determine the nature and amount of any additional
compensation that may be appropriate with respect to such additional duties. If
the Independent Fiduciary and the Company are not able to agree upon the nature
and amount of any additional compensation, the Independent Fiduciary and the
Company hereby agree to submit any disputed issues to arbitration and to be
bound by the results thereof; provided, however, that the Independent Fiduciary
shall nevertheless perform the additional duties described above during the time
required for a final determination to be made with respect to the nature and/or
amount of any additional compensation that it may receive.   C.      The
Independent Fiduciary will meet with the Company on a quarterly basis to review
the activities of the Account and the actions that the Independent Fiduciary has
taken under this Agreement. The Independent Fiduciary will submit to the Company
a summary report from time to time as it may deem necessary or appropriate, but
no less frequently than annually. Such report shall be a written report that
summarizes and explains all actions and activities that the Independent
Fiduciary has undertaken since the submission of the last such report or the
commencement of its terms, except those actions and activities that  

66

--------------------------------------------------------------------------------



  the Independent Fiduciary in its judgment deems to be not material. All or any
part of any such report may, after consultation with the Independent Fiduciary,
be provided by the Company to any Account participant or to the DOL or any other
governmental agency. The Independent Fiduciary shall maintain appropriate
records of its actions and activities under this Agreement and will allow the
Company to review such records during normal business hours upon reasonable
prior request by the Company, and the Company, after consultation with, may
provide the results of any such review to the DOL or to any other governmental
agency.     D.      The Independent Fiduciary may make all reasonable inquiries,
consult with whomever it reasonably deems necessary, do all acts that are
reasonably necessary to the performance of its duties, and review such Company
documents as are reasonably appropriate for carrying out its responsibilities
under this Agreement. All work to be performed, pursuant to this paragraph 4,
may be performed during normal business hours at the Company’s Home Office, 730
Third Avenue, New York, New York 10017 or such other place as may be reasonably
designated by the Independent Fiduciary, including their offices.   5.     
Representations     The Independent Fiduciary represents and agrees that:    
A.      The Independent Fiduciary has at least five years of experience with
respect to commercial real estate investments.     B.      The gross income
which is received by the Independent Fiduciary (or any partnership or
corporation of which is a 10 percent or more partner or shareholder) from the
Company and its affiliates (as defined in PTE 96-76, Section IV(b), 61 Fed. Reg.
54231-54232) for any fiscal year ending during the term of this Agreement shall
not exceed 5 percent of its annual gross income from all sources for the
preceding fiscal year. Such income limitation will include services rendered to
the Account as the Independent Fiduciary under any prohibited transaction
exemption granted by the DOL. The Independent Fiduciary will provide, on or
before February 15, of each year, a written report to the Company of the gross
income it received from the Company in the prior fiscal year as a percentage of
the gross income received during the preceding fiscal year.     C.      The
Independent Fiduciary shall not (i) acquire any property from, sell any property
to or borrow any funds from, the Company or any of its affiliates during the
period for which it serves as an Independent Fiduciary under this Agreement and
for a period of six months thereafter, or (ii) negotiate any such transaction
described in (i) during the period that serves as the Independent Fiduciary.  

67

--------------------------------------------------------------------------------



    D.  In the event that the DOL requires additional representations by the
Independent Fiduciary, it is agreed that the Independent Fiduciary will make any
such reasonably required representations that are true in fact.

6. Independent Status

     As the Independent Fiduciary, the Independent Fiduciary shall not be an
agent of the Company. In keeping with this status, the Independent Fiduciary
shall be free to control its method of fulfilling its responsibilities within
the framework of its obligations to the Participants and their beneficiaries
(and, if applicable, Participating Plans), as defined in PTE 96-76, Section
III(c), 61 Fed. Reg. 54229 and IV(h), 61 Fed. Reg. 54232, respectively, and to
the Company.

7. Fiduciary Standards/Confidentiality

     Notwithstanding any other provision of this Agreement, it is understood
that the Independent Fiduciary will act as a fiduciary, as defined in ERISA,
with respect to the Participants and their beneficiaries (and, if applicable,
Participating Plans) that invest in the Account, and that the Independent
Fiduciary will perform its duties under this Agreement for the exclusive benefit
of such Participants, their beneficiaries and Participating Plans and in
conformity with the legal requirements imposed upon it by ERISA.

     It is understood that the Independent Fiduciary will not unnecessarily
engage in any activity in connection with this appointment that is adverse to
the interest of the Company. The Independent Fiduciary may provide similar
Independent Fiduciary services with respect to other benefit plans subject to
ERISA; provided that the Independent Fiduciary does not use or disclose in such
relationships confidential information obtained by it in the course of providing
services under this Agreement.

     Upon termination of this Agreement, the Independent Fiduciary will disclose
to the Company all material in its possession that has been released to it by
the Company or produced pursuant to this Agreement. Such material may be
retained by the Independent Fiduciary if it deems such retention to be necessary
to protect its interests or the interests of the Participants and their
beneficiaries (and, if applicable, Participating Plans) that have invested in
the Account. If the Independent Fiduciary retains any such material, it shall
promptly notify the Company in writing of such action. The aforesaid notice
shall include an itemized list of all retained documents and other materials.
Upon receipt of the aforesaid notice, or at any time thereafter, the Company may
at its option, require that the Independent Fiduciary deliver all such retained
material to the person who succeeds to its position as Independent Fiduciary.
However, the Independent Fiduciary may retain any materials that it deems
necessary to protect its interests, provided that copies of said materials are
furnished to either the Company or the Independent Fiduciary’s successor as
Independent Fiduciary, upon request. The Independent Fiduciary will not at any
time during the term of this Agreement or thereafter disclose any of the
Company’s trade secrets, confidential

68

--------------------------------------------------------------------------------



business methods, or any other confidential information which it may have
acquired during its service as Independent Fiduciary under this Agreement.

8. Personnel


     The Independent Fiduciary agrees that, without limiting its
responsibilities under this Agreement or under ERISA, primary responsibility for
the performance of the services contemplated under this Agreement shall be
assigned to Kenneth P. Riggs, Jr., and that it will use its best efforts to
assure that Kenneth P. Riggs, Jr. continues to act in such capacity during the
term of this Agreement. In the event that Kenneth P. Riggs, Jr. does not, for
any reason, continue to serve in such capacity, agrees that it will assign
primary responsibility for the duties contemplated under this Agreement to a
senior employee of similar experience and ability.

9.      Effective Date/Termination Notice     A.      This Agreement shall
become effective on March 1, 2006, or if later, the date of receipt by the
Company of a copy of this Agreement that has been executed by the Independent
Fiduciary and by an authorized officer of the Company.     B.      The
Independent Fiduciary’s appointment shall commence on the date this Agreement
becomes effective for a three (3) year term, and shall be renewable by the
Company, from time to time, and without limitation on the number of renewals,
for additional three (3) year terms. The Company shall delegate to a special
subcommittee of the Company’s Investment Committee (the “Subcommittee”) the sole
power to renew any such appointment and the Subcommittee shall not renew the
appointment if forty percent (40%) of the Subcommittee members disapprove of
such renewal. Upon expiration of the Independent Fiduciary’s appointment without
renewal this Agreement shall terminate. The Independent Fiduciary may terminate
this Agreement at any time but must give at least 180 days prior written notice
to the Company. The Company must terminate this Agreement and The Independent
Fiduciary’s appointment prior to the expiration of the term of its appointment
if a majority of the Special Subcommittee members determines that: (1) The
Independent Fiduciary has breached any representation set forth in paragraph 5;
(2) that the Independent Fiduciary has failed to carry out its responsibilities
under this Agreement in an effective manner, or is unable to do so; or (3) that
a merger or restructuring of the Independent Fiduciary with or into another
entity may cause a conflict of interest that shall impair the Independent
Fiduciary’s ability to carry out its responsibilities under this Agreement in an
effective manner. In the event that the Independent Fiduciary’s term shall
terminate as described in this paragraph 9B., the Independent Fiduciary shall be
compensated only for services performed by it prior to the date of such
termination.     C.      Unless otherwise expressly provided herein, any notice,
demand or request under this Agreement shall be deemed to have been properly
given and served by  

69

--------------------------------------------------------------------------------



  depositing the same in the United States mail, addressed as provided herein,
postpaid and registered or certified with return receipt requested. Any such
notice, demand or request shall be effective upon being deposited in the United
States mail. However, the time period in which a response or action to any such
notice, demand or request must be given or taken shall commence to run from the
date of receipt on the return receipt of the notice, demand or request by the
addressee thereof. Rejection or other refusal to accept or the inability to
deliver because of changed address of which no notice was given shall be deemed
to be receipt of the notice, demand or request. Notice to the Company shall be
addressed to Ms. Margaret Brandwein, Managing Director, Teachers Insurance and
Annuity Association of America, 730 Third Avenue, New York, New York 100173206,
with a copy to Mr. Peter A. Weinberg, Senior Counsel, Teachers Insurance and
Annuity Association of America, 730 Third Avenue, New York, New York 100173206,
(or such other person or persons as the Company may designate). Notice to the
Independent Fiduciary shall be addressed to Mr. Kenneth P. Riggs, Jr., CEO and
Managing Principal, Real Estate Research Corporation, 900 N. Michigan Avenue,
Suite 1110, Chicago, Illinois 60611.   10.      Indemnification and Insurance  
  A.      Subject to the limitations in clause C of this paragraph 10, the
Independent Fiduciary shall be indemnified and saved harmless by the Account
from and against any and all claims of liability arising in connection with the
exercise of its duties and responsibilities to the Account by reason of any act
or omission, including all expenses reasonably incurred in the defense of such
act or omission, unless (1) it shall be established by final judgment of a court
of competent jurisdiction that such act or omission involved a violation of the
duties imposed by Part 4 of Title I of ERISA on the part of the Independent
Fiduciary, or (2) in the event of a settlement or other disposition of such
claim involving the Account, it is determined by written opinion of independent
counsel acceptable to both parties, that such act or omission involved a
violation of the duties imposed by Part 4 of Title I of ERISA on the part of the
Independent Fiduciary.     B.      Subject to the limitation in clause C of this
paragraph 10, the Account shall pay expenses (including reasonable attorneys’
fees and disbursements), judgments, fines and amounts paid in settlement
incurred by the Independent Fiduciary in connection with any of the proceedings
described above, in advance of the final disposition of such proceedings,
provided that (1) the Independent Fiduciary shall repay such advances to the
Account, plus reasonable interest, if it is established by a final judgment of a
court of competent jurisdiction, or by written opinion of independent counsel
under the circumstances described in section A above, that the Independent
Fiduciary violated its duties under Part 4 of Title I of ERISA, and (2) the
Independent Fiduciary shall, in the discretion and upon the request of the
Company, provide a bond or make other appropriate arrangements for repayment of
advances. Notwithstanding the foregoing, no such advances  

70

--------------------------------------------------------------------------------



  shall be made in connection with any claim against the Independent Fiduciary
that is made by the Account or the Company, provided that upon the final
disposition of such claim, the expenses (including reasonable attorneys’ fees
and disbursements), judgments, fines and amounts paid in settlement incurred by
the Independent Fiduciary shall be reimbursed by the Account to the extent
provided above.   C.      The indemnification provided under clauses A and B of
this paragraph 10 shall apply only to claims and expenses not actually covered
by insurance. The Independent Fiduciary agrees to maintain professional
liability coverage that includes coverage for its responsibilities under this
Agreement, with limits of at least $5 million for errors and omissions, $2
million for general business liability, and a $1 million fidelity bond,
throughout the term of this Agreement.  

11. Entire Agreement


     This letter contains the entire agreement between the parties. However,
where the text of this Agreement contains express reference to PTE 96-76, or
specific paragraphs of PTE 96-76 and the proposed PTE, 61 Fed. Reg. 15128
(1996), and the representations made therein, it is the intention of the parties
that PTE 96-76 and the proposed exemption be incorporated in this Agreement for
the purpose of construing the meaning of such express references. This Agreement
may not be changed orally or by conduct but only by agreement in writing signed
by both parties.

12. No Waiver


     Failure to insist upon strict compliance with any of the terms, covenants,
or conditions of this Agreement shall not be deemed a waiver of such term,
covenant, or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.

13. Severability

     The invalidity or unenforceability any provision of this Agreement shall in
no way affect the validity or enforceability of any other provision.

14. Choice of Law

     This Agreement and performance hereunder is subject to ERISA. However, to
the extent that this Agreement and performance hereunder is not governed by
ERISA or other applicable federal law, the laws of the State of New York shall
apply. The choice of law embodied in this paragraph 14 shall be effective
irrespective of the jurisdiction in which any suit, action or proceeding may be
instituted.

71

--------------------------------------------------------------------------------



     Please signify your acceptance by signing below and returning a copy of
this letter to the Company.

  Sincerely,        TEACHERS INSURANCE AND    ANNUITY ASSOCIATION OF AMERICA   
    By: /s/ Philip McAndrews     

--------------------------------------------------------------------------------

         Philip McAndrews 


Accepted:            INDEPENDENT FIDUCIARY            By: /s/ Kenneth P. Riggs,
Jr.        

--------------------------------------------------------------------------------

  Date: 2/28/06   


72

--------------------------------------------------------------------------------



SCHEDULE 1

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

INDEPENDENT FIDUCIARY COMPENSATION
SCHEDULE FOR THE REAL ESTATE ACCOUNT


     The fee payable to RERC shall be $62,500.00 per calendar quarter plus its
reasonable out-of-pocket expenses. The fee shall be paid quarterly, as of the
last business day of each calendar quarter, with the first payment due as of
March 31, 2006, but covering only the period March I-March 31, 2006 (i.e., 1/3
of the quarterly payment for the first calendar quarter of year 2006, or
$20,833.33. In no event, however, shall RERC’s fee (the part of its fee that
does not include direct out-of-pocket expenses) exceed $250,000 per calendar
year. Direct out-of-pocket expenses shall be reimbursed as incurred and shall be
limited to reasonable travel-related expenses, including transportation, hotels,
and meals incurred in the performance of RERC’s duties. RERC shall, however,
bear the cost of all operating and administrative expenses relating to the
performance of its obligations and duties under this Agreement.

73

--------------------------------------------------------------------------------



EXHIBIT A


TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

VALUATION PROCEDURES AND RULES
FOR REAL ESTATE ACCOUNT


This outline summarizes the basic elements of the valuation procedures and rules
for the Account.

Basic Principles



1.      The valuation of equity real estate holdings is not an exact science; it
requires appraisals which are independent estimates of market value.     A.
Sales are the best measure of the value of equity real estate holdings, but
since they don’t occur frequently, appraisals are generally believed to be the
best estimate of value at a given point in time.     B. External appraisals are
expensive, and a balance is required between the accuracy of the estimate of
value and the cost to the Account of additional appraisals.   2.      The
Account’s valuation procedures and rules are under the direct supervision of an
Independent Fiduciary and operate within guidelines and limits established by
the Independent Fiduciary.  

Valuation Procedures for the Account


1.      Independent Fiduciary. The valuation of Account properties is conducted
under the supervision of the Independent Fiduciary.     A. The valuation
procedures and rules will be approved by the Independent Fiduciary. They cannot
be changed without the consent of the Independent Fiduciary.     B. The rules
will limit the extent to which a property’s value can change without the prior
approval of the Independent Fiduciary.     C. The Independent Fiduciary may
require a new independent appraisal of any property at any time.   2.     
Initial Valuation. The initial value of each property will be the price at which
it is acquired (including all expenses relating to purchase, such as acquisition
fees, legal fees and expenses, and other closing costs).   3.      Scheduled
Valuations.  

74

--------------------------------------------------------------------------------



A. Independent Appraisals. Each property will be valued by an independent
appraiser at least once per year.

     (i) The appraisal cycle will be set up so that properties will be
independently appraised in as even a pattern as practical over the course of a
calendar year. This will be done by assigning to each property, at the time it
is purchased, the month in which its independent appraisal will occur each year.

     (ii) The independent appraisers selected by TIAA must be approved by the
Independent Fiduciary.

     (iii) The following would be among the factors generally considered in the
annual appraisal:

>           description and condition of the property
> 
>           regional and local market conditions
> 
>           current and projected occupancy levels
> 
>           highest and best use of the property
> 
>           cost approach sales comparison approach
> 
>           income approach including discounted cash flow analysis

B. Quarterly Updates. TIAA’s staff will update the independent appraisals on a
quarterly basis.

     (i) Appraisal assumptions (e.g. discount rates and rates of inflation) will
be reviewed and revised as necessary.

     (ii) Occupancy levels, cash flow, etc. will be reviewed as well as regional
and local market conditions.

C. Accruals. The Accumulation and Liquidity Unit Values of the Account may
change by a daily accrual of projected income and expenses during a given month.
The Annuity Unit values of the Account may change on the last calendar day of
each month by the accrual of projected income and expenses for that month.

4.      Special Adjustments. The value of a given property could be adjusted at
any time to reflect any immediate or significant changes in value.  

75

--------------------------------------------------------------------------------



5.      Limits and Supervision.     A. The Independent Fiduciary receives
quarterly valuation reports from TIAA whichdetail Account activity. The format
of these reports will be developed with the Independent Fiduciary. The Fiduciary
will, therefore, be familiar with Account properties.     B. Daily accruals of
income and expenses, as well as incremental adjustments in property value (from
quarterly updates), will be reported to the Independent Fiduciary as they are
included in the Unit value calculation.     C. Material changes in value (as
described in D. below) will be approved by the Independent Fiduciary prior to
inclusion in a Unit Value calculation     D. TIAA cannot, without the prior
approval of the Independent Fiduciary, change the values of one or more
properties if such changes would exceed the following limits:

          (i) The adjustment would result in a 6 percent increase or decrease in
the value of a given property since the last external appraisal of that
property;

          (ii) The adjustments would result in a greater than 2 percent change
in the value of the Account since the prior monthly valuation date; or

          (iii) The adjustments would result in a greater than 4 percent change
in the value of the Account within any calendar quarter.

76

--------------------------------------------------------------------------------